DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, claims 12 and 14 use the words “means” as a generic placeholder for performing claimed functions, the term “means” is modified by functional language and linked by the transition phrase “configured to”, and the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.  Since claims 12 and 14 meet the three-pronged test as outline above, they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (Patent document JP 2008-270516 A, machine translation provided) in view of Inoue et al. (PG Pub. No. US 2018/0212100 A1).
Regarding claim 1, Kuroki teaches a method of processing a workpiece (page 12 line 26: substrate 180) having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces (figs. 12-14 among others: 180 comprises top, bottom, and side surfaces), the method comprising: 
forming modified regions (page 14 line 32: modified zone 447) inside the workpiece (fig. 14: 447 formed inside a portion of 180) so as to create openings in the workpiece extending to at least one of the first surface, the second surface and the third surface (page 14 line 9 & fig. 15: 447 extends to a surface of 180 to form cut surface 187); 
after forming the modified regions inside the workpiece, introducing a liquid medium into at least some of the openings (page 15 lines 22-23 & fig. 15: liquid 44 disposed to infiltrate into micro cracks in the reforming zone 447); and 
after introducing the liquid medium into the at least some of the openings, applying an external stimulus to the liquid medium so as to increase the volume of the medium (page 15 lines 27-28: thermal stimulus applied to expand the liquid medium in the cracks of the modified zone 447)
Kuroki does not teach the openings extending through non-modified regions of the workpiece, such that the modified regions do not extend to any one of the first surface, the second surface and the third surface.
Inoue teaches a method of processing a workpiece (¶ 0031: 100W, similar to 180 of Kuroki), including forming modified regions inside the workpiece (¶ 0041 & fig. 4: modified regions 110s, similar to 447 of Kuroki, locally formed inside substrate 110 of wafer 100W) so as to create openings in the workpiece extending to at least one of the first surface, the second surface and the third surface (¶ 0055 & figs. 5-6: openings Frb, similar to 447 of Kuroki, formed inside and extending to a surface of 110), the openings extending through non-modified regions of the workpiece (fig. 5: Frb extend through non-modified regions of 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kuroki with the openings of Inoue, as a means to improve manufacturing efficiency by reducing the number of steps required to form the surface of opening of Kuroki.  For example, Kuroki teaches forming at least three modified layers 142 along planned division/partition line 3 in order to create opening 187 at a surface of wafer 180.  However, Inoue teaches a single modified layer 110S formed along division lines to form opening Fra and/or Frb at a surface of wafer 100.  Therefore, the modified region formation of Inoue requires fewer process steps, improving manufacturing efficiency.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Kuroki in view of Inoue teaches the method according to claim 1, wherein forming the modified regions inside the workpiece comprises or consists of applying a laser beam to the workpiece (Kuroki, page 14 line 52 through page 15 line 2: modified region 447 formed using a laser beam applied to surface of 180).

Regarding claim 3, Kuroki in view of Inoue teaches the method according to claim 2, wherein the workpiece is made of a material which is transparent to the laser beam (Kuroki, page 9 lines 50-51, page 11 line 37 & fig. 14: 180 comprises a material at least partially transparent to laser beam 53) and the laser beam is applied to the workpiece in a condition where a focal point of the laser beam is located inside the workpiece (Kuroki, fig. 14: 140 formed by laser beam 53 focused inside a portion of workpiece 180) or in a condition where the focal point of the laser beam is located on the first surface, on the second surface or on the third surface.

Regarding claim 4, Kuroki in view of Inoue teaches the method according to any one of the preceding claims, wherein applying the external stimulus to the liquid medium comprises or consists of heating the liquid medium or cooling the liquid medium (Kuroki, page 15 lines 27-28: thermal stimulus comprises heat applied to liquid medium 44).

Regarding claim 6, Kuroki in view of Inoue teaches the method according to claim 4, wherein applying the external stimulus to the liquid medium induces a phase transition of the liquid medium so as to increase the volume of the medium (Kuroki, page 15 lines 27-28: thermal stimulus expands/vaporizes liquid medium 44).

Regarding claim 7, Kuroki in view of Inoue teaches the method according to claim 4, wherein the openings are cracks in the workpiece (Kuroki, page 15 line 37 & figs. 14-15: openings in surface of 180 formed by cut surface 187).

Regarding claim 8, Kuroki in view of Inoue teaches the method according to claim 4, wherein the liquid medium is introduced into the at least some of the openings by applying the liquid medium or a vapour of the liquid medium to at least one of the first surface, the second surface and the third surface to which the openings extend so that at least a portion of the liquid medium at least partially enters into the openings (Kuroki, page 15 lines 22-23 & fig. 15a: liquid 44 applied to at least one surface of 180 to infiltrate cracks 187 of modified zone 447).

Regarding claim 9, Kuroki in view of Inoue teaches the method according to claim 4, wherein the liquid medium is water (Kuroki, page 15 line 4: liquid medium 44 consists of water).

Regarding claim 11, Kuroki in view of Inoue teaches the method according to claim 4, wherein the modified regions comprise or are amorphous regions or regions in which cracks are formed (Kuroki, page 14 line 52 through page 15 line 3: 447 is a minute crack forming region in which minute cracks are formed).

Regarding claim 12, Kuroki teaches a system for processing a workpiece having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces, the system comprising: 
a modified region forming means (page 17 line 46: laser processing device 45) configured to form modified regions (page 14 line 32: modified zone 447) inside the workpiece (fig. 14: 447 formed inside a portion of 180) so as to create openings in the workpiece, the openings extending to at least one of the first surface, the second surface and the third surface (page 14 line 9 & fig. 15: 447 extends to a surface of 180 to form cut surface 187); 
a liquid medium supplying means (page 10 line 44: droplet discharge device 70) configured to introduce a liquid medium into at least some of the openings (page 15 lines 22-23 & fig. 15: 70 introduces liquid 44 to infiltrate into micro cracks in the reforming zone 447); and
an external stimulus applying means (page 15 line 29: laser processing apparatus) configured to apply an external stimulus to the liquid medium introduced into the at least some of the openings so as to increase the volume of the medium (page 15 lines 27-28: heating applied to expand the liquid medium in the cracks of the modified zone 447).
Kuroki does not teach the openings extending through non-modified regions of the workpiece, such that the modified regions do not extend to any one of the first surface, the second surface and the third surface.
Inoue teaches a method of processing a workpiece (¶ 0031: 100W, similar to 180 of Kuroki), including forming modified regions inside the workpiece (¶ 0041 & fig. 4: modified regions 110s, similar to 447 of Kuroki, locally formed inside substrate 110 of wafer 100W) so as to create openings in the workpiece extending to at least one of the first surface, the second surface and the third surface (¶ 0055 & figs. 5-6: openings Frb, similar to 447 of Kuroki, formed inside and extending to a surface of 110), the openings extending through non-modified regions of the workpiece (fig. 5: Frb extend through non-modified regions of 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kuroki with the openings of Inoue, as a means to improve manufacturing efficiency by reducing the number of steps required to form the surface of opening of Kuroki.  For example, Kuroki teaches forming at least three modified layers 142 along planned division/partition line 3 in order to create opening 187 at a surface of wafer 180.  However, Inoue teaches a single modified layer 110S formed along division lines to form opening Fra and/or Frb at a surface of wafer 100.  Therefore, the modified region formation of Inoue requires fewer process steps, improving manufacturing efficiency.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Inoue as applied to claim 4 above, and further in view of Tateno et al. (PG Pub. No. US 2015/0140835 A1).
Regarding claim 5, Kuroki in view of Inoue teaches the method according to claim 4, comprising applying the external stimulus to the liquid medium.  Kuroki further teaches wherein applying the external stimulus to the liquid medium comprises heating water (page 15 lines 27-28: thermal stimulus expands/vaporizes liquid water 44).
Kuroki is silent to wherein the external stimulus comprises or consists of an electric field and/or a magnetic field.
Tateno teaches heating water including application of an electric field (¶ 0165: providing mist by applying an ultrasonic wave to water, and/or vaporizing water with a microwave).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kuroki with the stimulus of Tateno, as a means to emit light having a wavelength which can be easily absorbed by the water molecules may be used to improve the heating efficiency (Tateno, ¶ 0052).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Inoue as applied to claim 4 above, and further in view of Hoetzel et al. (PG Pub. No. US 2006/0266195 A1).
Regarding claim 10, Kuroki in view of Inoue teaches the method according to claim 4, comprising a liquid medium (Kuroki, page 15 lines 22-23 & fig. 15: liquid 44).  Kuroki further teaches the method divides the workpiece into individual devices (Kuroki, page 8 lines 51: mother element substrate portion 181 is an object to be divided), and the workpiece comprises material such as glass or semiconductor (Kuroki, page 8 line 51 through page 9 line 1).
Kuroki in view of Inoue does not teach the liquid medium contains a surfactant.
Hoetzel teaches a method of dividing a workpiece with a laser beam (¶ 0005: producing breaking stresses in a workpiece with a laser means, similar to laser division of Kuroki), the method including providing a liquid including water and a surfactant (¶ 0005) following behind the laser focal spot (¶ 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid medium of Kuroki in view of Inoue with the surfactant of Hoetzel, as a means to provide the liquid with improved power to penetrate the scribed line or crack formed by the laser beam (¶ 0005).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Lin (PG Pub. No. US 2018/0015569 A1).
Regarding claim 13, Kuroki teaches a method of processing a workpiece (page 12 line 26: substrate 180) having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces (figs. 12-14 among others: 180 comprises top, bottom, and side surfaces), the method comprising: 
forming a plurality of hole regions (page 14 line 32: modified zone 447) in the workpiece (fig. 14: at least one modified zone 447 formed inside a portion of 180), wherein each hole region is composed of a modified region and an opening in the modified region (page 15 lines 22-23: modified zone 447 includes micro-cracks), the modified region extending to at least one of the first surface, the second surface and the third surface (page 14 line 9 & fig. 15: at least one modified zone 447 extends to a surface of 180 to form cut surface 187); 
after forming the hole regions in the workpiece, introducing a liquid medium into at least some of the openings (page 15 lines 22-23 & fig. 15: liquid 44 disposed to infiltrate into micro cracks in the reforming zone 447); and 
after introducing the liquid medium into the at least some of the openings, applying an external stimulus to the liquid medium so as to increase the volume of the medium (page 15 lines 27-28: thermal stimulus applied to expand the liquid medium in the cracks of the modified zone 447).
Kuroki does not teach each modified region comprises or is an amorphous region.
Lin teaches a method of processing a workpiece (¶ 0008) including a forming plurality of hole regions (¶ 0054: Cr, similar to modified zone 447 of Kuroki, including a hole and/or pore) in a workpiece (fig. 4A: Cr formed inside a portion of substrate 101, similar to 180 of Kuroki), wherein each hole region is composed of an amorphous region and an opening in the modified region (¶ 0054: forming Cr includes changing the phase of crystalline substrate 101 into an amorphous region, and a propagated crack, similar to micro-cracks of Kuroki), the modified region extending to at least one of a first surface, a second surface and a third surface (¶ 0055: cracks propagate to cracks stopping structures 130 on a surface of 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the hole formation of Kuroki with the amorphous region of Lin, as a means to provide a volume change in the hole region, causing stress in the region of phase change and facilitating substrate crack propagation (¶¶ 0054-0055).

Regarding claim 14, Kuroki teaches a system (fig. 3 among others) for processing a workpiece (page 12 line 26: substrate 180) having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces (figs. 12-14 among others: 180 comprises top, bottom, and side surfaces), the system comprising: 
a modified region forming means (page 8 line 18: laser processing device 45) configured to form hole regions in the workpiece (page 14 line 32 & fig. 14: at least one modified zone 447 formed inside a portion of 180), wherein each hole region is composed of a modified region and an opening in the modified region (page 15 lines 22-23: modified zone 447 includes micro-cracks), the opening extending to at least one of the first surface, the second surface and the third surface (page 14 line 9 & fig. 15: at least one modified zone 447 extends to a surface of 180 to form cut surface 187); 
a liquid medium supplying means (page 10 lines 11: droplet discharge device 70) configured to introduce a liquid medium (page 14 line 23: water 44) into at least some of the openings (page 14 lines 279-30: water 44 infiltrates into microcracks in reforming zone 447); and 
an external stimulus applying means (page 14 lines 36-37: laser processing apparatus) configured to apply an external stimulus to the liquid medium introduced into the at least some of the openings so as to increase the volume of the medium (page 15 lines 27-28: thermal stimulus applied by laser processing apparatus to expand the liquid medium in the cracks of the modified zone 447).
Kuroki does not teach each modified region comprises or is an amorphous region.
Lin teaches a method of processing a workpiece (¶ 0008) including a forming plurality of hole regions (¶ 0054: Cr, similar to modified zone 447 of Kuroki, including a hole and/or pore) in a workpiece (fig. 4A: Cr formed inside a portion of substrate 101, similar to 180 of Kuroki), wherein each hole region is composed of an amorphous region and an opening in the modified region (¶ 0054: forming Cr includes changing the phase of crystalline substrate 101 into an amorphous region, and a propagated crack, similar to micro-cracks of Kuroki), the modified region extending to at least one of a first surface, a second surface and a third surface (¶ 0055: cracks propagate to cracks stopping structures 130 on a surface of 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the hole formation of Kuroki with the amorphous region of Lin, as a means to provide a volume change in the hole region, causing stress in the region of phase change and facilitating substrate crack propagation (¶¶ 0054-0055).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uchiyama (PG Pub. No. US 2013/0023076 A1) teaches forming molten process regions (7a, 7b) in a substrate (2), and openings/cracks (26a, 26b) propagating from the molten process regions to a surface of the substrate (fig. 17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894